Citation Nr: 0207958	
Decision Date: 07/17/02    Archive Date: 07/19/02

DOCKET NO.  99-16 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a disability rating greater than 20 
percent for history of gout of the right foot, on appeal from 
the initial grant of service connection.

2.  Entitlement to service connection for post-traumatic 
stress disorder.

3.  Entitlement to service connection for positive 
tuberculosis tine test.

4.  Entitlement to service connection for chest pain and 
shortness of breath.

5.  Entitlement to service connection for dizziness and 
sudden sickness.

6.  Entitlement to service connection for multiple joint 
pain.

7.  Entitlement to service connection for headaches.

8.  Entitlement to service connection for weakness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Reichelderfer, Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to April 
1972 and from February 1976 to April 1994.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.   


REMAND

In the veteran's substantive appeal that was received in July 
1999, he requested a hearing at the RO before a member of the 
Board.  The record does not reflect that such a hearing was 
scheduled or that the request for a hearing was withdrawn.  
The veteran is entitled to such a hearing.  38 U.S.C.A. 
§ 7107 (West Supp. 2001); 38 C.F.R. §§ 20.700, 20.703, 20.704 
(2001).  Accordingly, prior to appellate consideration of 
this appeal, the case must be returned to the RO to schedule 
a hearing before a member of the Board.

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following:

Appropriate action should be taken by the 
RO, in accordance with the veteran's 
request to schedule the veteran for a 
personal hearing before a Member of the 
Board at the RO. All correspondences 
pertaining to this matter should be 
associated with the claims folder.

Following the hearing, the case should be returned to the 
Board for further appellate consideration, if otherwise in 
order.  The Board intimates no opinion as to the outcome of 
this case.  The veteran need take no action until so 
informed.  The purposes of this REMAND are to schedule a 
hearing and to ensure compliance with due process 
considerations.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


